Court of Appeals
of the State of Georgia

                                       ATLANTA,____________________
                                                October 03, 2018

The Court of Appeals hereby passes the following order:

A19A0289. EDMONSON v. THE BANK OF NEW YORK MELLON.

     This appeal was docketed on August 28, 2018, such that appellant Jerome
Edmonson was required to file his initial brief on September 17, 2018. Court of
Appeals Rule 23 (a) provides that an appellant’s brief “shall be filed within 20 days
after the appeal is docketed” and that “[f]ailure to file within that time, unless
extended upon motion for good cause shown, may result in the dismissal of the
appeal.”


       Because Edmonson has failed to file a brief within 20 days of the docketing of
this appeal and has not asked for an extension of time to do so, this appeal is hereby
DISMISSED.

                                       Court of Appeals of the State of Georgia
                                              Clerk’s Office, Atlanta,____________________
                                                                        10/03/2018
                                              I certify that the above is a true extract from
                                       the minutes of the Court of Appeals of Georgia.
                                              Witness my signature and the seal of said court
                                       hereto affixed the day and year last above written.


                                                                                       , Clerk.